EX-99.h.2.H Seventh Amended and Restated Schedule A to the Inbound Call Management and Fulfillment Services Agreement by and between Scout Investments, Inc. and UMB Distribution Services, LLC Name of Funds Scout Stock Fund Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout International Discovery Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout TrendStar Small Cap Fund The undersigned, intending to be legally bound, hereby execute this Seventh Amended and Restated Schedule A to the Inbound Call Management and Fulfillment Services Agreement dated August 6, 2001, and executed by and between Scout Investments, Inc. and UMB Distribution Services, LLC (formerly known as Sunstone Distribution Services, LLC), to be effective as of the 30th day of June, 2011. UMB DISTRIBUTION SERVICES, LLCSCOUT INVESTMENTS, INC. By: By: Title:Robert J. Tuszynski, PresidentTitle:Andrew J. Iseman, President
